MARY'S OPINION HEADING                                           








                                                NO.
12-07-00120-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
WILLIAM M. HOUSE,         §                      APPEAL
FROM THE 
APPELLANT
 
V.        §                      COUNTY
COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      HENDERSON
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM
OPINION
PER
CURIAM
 
            This appeal is being dismissed for
want of jurisdiction pursuant to Texas Rule of Appellate Procedure
42.3(a).  On March 26, 2007, pursuant to
Texas Rule of Appellate Procedure 37.1, this court notified Appellant that his
notice of appeal was not filed within the time allowed by Texas Rule of
Appellate Procedure 26.1 and that there was no timely motion for an extension
of time filed as permitted by Rule 26.3. 
Appellant was further notified that the appeal would be dismissed unless
the information received in this appeal was amended, on or before April 5,
2007, to show the jurisdiction of this court.
            In his initial
response to our March 26, 2007 notice, Appellant furnished a copy of a document
entitled “Motion for New Trial,” which was filed in the trial court.  In the motion, Appellant alleged that he did
not receive timely notice of the judgment signed on October 30, 2006 and
requested the trial court to enter a corrected judgment pursuant to Texas Rule
of Civil Procedure 306a.  However, in a
second response dated May 1, 2007, Appellant informed this court that his
notice of appeal was not timely filed. 
Because Appellant’s notice of appeal was untimely, we dismiss the
appeal for want of jurisdiction. 
See Tex. R. App. P.  42.3(a).




            Opinion
delivered May 9, 2007.
            Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)